Name: Commission Regulation (EC) No 882/1999 of 28 April 1999 fixing the minimum import price applicable to certain types of processed cherries during the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  foodstuff;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31999R0882Commission Regulation (EC) No 882/1999 of 28 April 1999 fixing the minimum import price applicable to certain types of processed cherries during the 1999/2000 marketing year Official Journal L 111 , 29/04/1999 P. 0035 - 0037COMMISSION REGULATION (EC) No 882/1999of 28 April 1999fixing the minimum import price applicable to certain types of processed cherries during the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in products processed from fruit and vegetables(1), as amended by Regulation (EC) No 2199/97(2), and in particular Articles 1(3) and 13(8) thereof,(1) Whereas, pursuant to Article 13(1) of Regulation (EC) No 2201/96, minimum import prices are to be determined having regard in particular to:- the free-at-frontier prices on import into the Community,- the prices obtained on world markets,- the situation on the internal Community market,- the trend of trade with non-member countries;(2) Whereas a minimum import price should be fixed on the basis of the abovementioned criteria for the 1999/2000 marketing year for processed cherries listed in Annex II to Regulation (EC) No 2201/96;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. For each of the products listed in the Annex to this Regulation, the minimum import price applicable during the 1999/2000 marketing year shall be as set out in that Annex.2. The marketing year for the products referred to in paragraph 1 shall run from 10 May 1999 to 9 May 2000.Article 2This Regulation shall enter into force on 10 May 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.ANNEX>TABLE>